Citation Nr: 1721688	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tonsillar squamous cell cancer.

2.  Entitlement to service connection for tonsillar squamous cell cancer.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran initially requested a Board hearing on his January 2011 VA Form 9, but withdrew his request in May 2016 correspondence.  The hearing request is deemed withdrawn.  

The issue of entitlement to service connection for tonsillar squamous cell cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for tonsillar squamous cell cancer was denied in an unappealed October 2002 rating decision.

2.  Evidence received since the October 2002 rating decision is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for tonsillar squamous cell cancer are met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead, should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Service connection for tonsillar squamous cell cancer was initially denied in an October 2002 rating decision on the basis that it was not caused by service or recognized as a disease associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  The Veteran did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.  This decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

The Veteran attempted to reopen his claim of service connection in August 2009.  At the time of the last final rating decision in October 2002, the pertinent evidence of record consisted of the Veteran's service treatment records and VA medical records dated from March 2002 to May 2002.  The service treatment records were absent for cancer and the VA treatment records showed treatment for tonsillar squamous cell cancer.

Since the last final decision in October 2002, the evidence includes additional VA treatment records and additional lay statements from the Veteran and his son.

In pertinent part, the Veteran stated that during combat service in Vietnam, he walked through areas sprayed with Agent Orange.  He also recalled that a physician told him that his son and daughter's birth defects were due to his exposure to Agent Orange.  See, Statement in Support of Claim dated in February 2010.  In another statement, the Veteran reported having trouble with his tonsils since returning from Vietnam.  See VA Form 21-4142 dated in February 2010.  The Veteran also reported symptoms observed in Vietnam, such as waking up with significant throat discomfort after sleeping in vegetation which had turned brown and died.  See, VA Form 9 dated January 2011.  

Evidence of a nexus was an unsubstantiated element at the time of the last final denial in October 2002.  The lay testimony from the Veteran regarding the symptoms observed in service is new and relates to causal nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The credibility of this evidence is presumed.  Further, it is material evidence as it addresses the matter of causal nexus and is favorable to the claim in that it triggers VA's duty to assist by providing an examination.  Thus, the claim of service connection for tonsillar squamous cell cancer is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Shade, 24 Vet. App. at 110.  The reopened claim is further addressed in the remand section.  


ORDER

The claim of service connection for tonsillar squamous cell cancer is reopened; to this limited extent only, the appeal is granted.


REMAND

The claim must be remanded for additional development.

The Veteran credibly and competently reports throat discomfort in service and continued problems with his tonsils and throat after service.  He also asserts that the tonsillar squamous cell cancer may be related to herbicide exposure in service.  

As the Veteran served in Vietnam from May 1967 to May 1968, he is presumed to have been exposed to Agent Orange during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  

Considering the state of the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of this disability, after the claims file is updated with any outstanding VA and/or private medical records.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any previously unidentified private medical providers who treated him for tonsillar squamous cell cancer.  After receiving necessary authorization, obtain any and all outstanding relevant medical records.  

2.  Obtain the Veteran's more recent VA treatment records (since November 2010) and associate them with the claims folder.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the nature and etiology of his tonsillar squamous cell cancer.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, supported with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that tonsillar squamous cell cancer is etiologically related to the Veteran's period of active service, to include as a result of his presumed exposure to herbicides.  

The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for tonsillar squamous cell cancer.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's tonsillar squamous cell cancer is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.

4.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


